FILED
                             NOT FOR PUBLICATION                            JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-10071

                Plaintiff - Appellee,             D.C. No. 4:10-cr-03667-DCB

  v.
                                                  MEMORANDUM *
RICARDO RAUL MENDEZ,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                      John A. Jarvey, District Judge, Presiding **

                             Submitted January 15, 2013 ***

Before:         SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Ricardo Raul Mendez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 48-month sentence for possession with


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
            The Honorable John A. Jarvey, United States District Judge for the
Southern District of Iowa, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(A)(ii)(II). Pursuant to Anders v. California, 386 U.S. 738 (1967), Mendez’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Mendez the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                     12-10071